TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00124-CV



                                    Herbert Feist, Appellant

                                                v.

                           The Attorney General of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
         NO. D-1-GN-14-004396, HONORABLE TIM SULAK, JUDGE PRESIDING



                               MEMORANDUM OPINION


               Appellant’s brief was due on April 20, 2015. On April 29, 2015, this Court notified

appellant that his brief was overdue and that a failure to respond by May 11, 2015, would result in

the dismissal of this appeal for want of prosecution. To date, appellant has not filed a brief or a

motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution. See Tex.

R. App. P. 38.8(a), 42.3(b).



                                             __________________________________________

                                             Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Prosecution

Filed: June 16, 2015